THE COURT.
The petition is denied.
The application is within the precedent established by City of Los Angeles v. Hance, 137 Cal. 490, [70 Pac. 475], but the court is of the opinion that this decision should not be followed. The city clerk is a purely ministerial officer, whose duty it is to sign any and every ordinance which has been duly passed, regardless of any views which he may entertain as to its legality or illegality. Mandate directed against the clerk for his refusal to sign an ordinance could properly go no further than to order him to perform his plain duty, and any discussion touching the legality or illegality, constitutionality or unconstitutionality of the ordinance in question would be the merest obiter, binding upon no one, and not determinative of any rights.